DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12 June 2020. It is noted, however, that applicant has not filed a certified copy of the CN202010536502.1 application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN111014856A in view of CN108705164A.
In regards to claim(s) 1, CN’856 discloses a reciprocating electrolytic grinding wire cutting device and method ([8]; Fig. 1).  CN’856 discloses the tool is a composite wire with corundum coating at intervals in the working section ([10]; 14 in Fig. 2).  CN’856 discloses a vertical moving mechanism (12; Fig. 1) to move the wire up and down.  CN’856 discloses an electrolyte nozzle (3; Fig. 1).  CN’856 discloses a horizontal moving mechanism (necessarily there to effect the horizontal arrow in Fig. 3b).  CN’856 discloses a power supply with a negative pole on the wire and with a positive pole on the workpiece ([34]).  
However, CN’856 differs from the instant claimed invention by lacking conventional details and some alternatives.  CN’856 discloses that the wire travels on pulleys (5) instead of the vertical moving mechanism adjusting an electrode clamping device up and down.  CN’856 discloses an electrolyte nozzle instead of immersion in an electrolyte tank.  CN’856 does not explicitly disclose a machine tool bed.  CN’856 does not explicitly disclose that the horizontal moving mechanism is specific to moving the electrolyte tank.  CN’856 does not explicitly disclose pulsed power or a current sensor connected to a data acquisition card and computer.
CN’164 pertains to electrolytic grinding (abstract) and is therefore in the same field of endeavor as CN’856.  CN’164 discloses an electrolyte tank (8; Fig. 2) wherein the horizontal moving mechanism (13 & 14; Fig. 2) is on a machine bed (11) and moves the tank.  CN’164 discloses a vertical moving mechanism (12; Fig. 2; bottom of p. 4) that moving a tool fixing mechanism (conductive slip ring 5; middle of p. 5; Figs. 1-2) up and down that functions to deliver pulsed power (middle of p. 5).  CN’164 discloses a current sensor (3; Fig. 1) that connect to a data acquisition card (DAC; middle of p. 4) and a computer (1).
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of CN’164 with an alternative of a vertical moving mechanism that moves a tool fixing mechanism because such an alternative would provide predictable results since both vertical moving mechanisms can achieve the reciprocating Z movement.  See MPEP 2141 III (B).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of CN’164 with an alternative of an electrolyte tank because such an alternative would provide predictable results since both electrolyte supplies achieve electrolytic grinding.  See MPEP 2141 III (B).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of CN’164 with the horizontal moving mechanism on a machine bed moving the electrolyte tank and workpiece holder because such would provide predictable results since both moving mechanisms can provide a desired final workpiece shape.  See MPEP 2141 III (A).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of CN’164 with pulsed power because such allows for improving the controllability of processing locality and size (CN’164; middle of p. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of CN’164 with a current sensor connected to a DAC and a computer because such allows for real time monitoring so as to realize the precise adjustment and matching between electrochemical machining and mechanical grinding (CN’164; middle of p. 4).  
In regards to claim(s) 2, CN’164 discloses that the computer includes a motion controller as Fig. 1 shows control connections for all of X, Y and Z.
In regards to claim(s) 3, CN’164 discloses a machine tool vertical support vertically fixed to the machine bed (11),  Z-axis moving base is slidably connected to the vertical support, the electrode clamping device (5) is fixedly connect to the base; see below.


    PNG
    media_image1.png
    437
    578
    media_image1.png
    Greyscale

In regards to claim(s) 4, CN’164 discloses slidably connected X-axis base and Y-axis base (13/14; Fig. 2).
In regards to claim(s) 6, CN’856 discloses evenly distributed abrasives on the wire (14-2 in Fig. 2; [10]).
In regards to claim(s) 7, CN’164 discloses a fixing bracket (electrolyte clamp 15; Fig. 3) in the electrolysis tank (8) to fix the workpiece (7).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN111014856A in view of CN108705164A and in further view of Keeleric (US 3004910 A).
In regards to claim(s) 5, CN’856 in view of CN’164 does not explicitly disclose an oscilloscope.
Keeleric pertains to electrolytic grinding (col. 1, lines 11-12) and is therefore in the same field of endeavor as CN’856 and CN’164.  Keeleric discloses an oscilloscope (col. 7, lines 25-28).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of CN’856 in view of CN’164 with Keeleric’s oscilloscope because Keeleric teaches such allows for current control (Keeleric, col. 7, lines 25-36).
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN111014856A in view of CN108705164A and in further view of CN108907378A.
In regards to claim(s) 8, CN’856 in view of CN’164 disclose the apparatus above with reciprocating movement.  CN’164 discloses immersion in the electrolyte tank (8) and necessarily proceeds for a predetermined time to complete the machining operation.  CN’164 discloses removal of the passivation layer (top of p. 4).  CN’164 discloses control of the current with the current sensor (3; Fig. 1) , DAC (middle of p. 4) and computer (1) to achieve a current value (reading on the current threshold) by adjusting tool main shaft feed speed and pulse power parameter (middle of p. 4).  However, CN’856 in view of CN’164 does not explicitly disclose controlling the current by adjusting the reciprocating speed.
CN’378 pertains to electrolytic grinding (abstract) and is therefore in the same field of endeavor as CN’856 and CN’164.  CN’378 discloses a current signal collecting mechanism that sends a signal to the controller and adjusts the rotating speed, feeding speed and/or ultrasonic vibration (corresponding to reciprocating movement; top of p. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of CN’856 in view of CN’164 with CN’378’s adjustment of reciprocating movement speed because CN’378 teaches such allows for control of the machining dissolution rate with regards to the passivation film (CN’378, middle bottom of p. 3).
In regards to claim(s) 9, CN’164 disclose movement controls of X-axis and Y-axis in order to achieve the desired tool setting (claim 8) which corresponds to the desired shape (CN’856, predetermined trajectory; [22]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/             Primary Examiner, Art Unit 1794